Exhibit 10.49

 

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (this "First Amendment") is made and entered into
as of July 31, 2019 (the “Effective Date”) by and between Chalet Properties,
Austin, LLC, a Texas limited liability company (“Landlord”), and Vitamin Cottage
Natural Food Markets, Inc., a Colorado corporation (“Tenant”).

 

RECITALS:

 

WHEREAS, Landlord and Tenant are parties to that certain Lease dated February
29, 2012 (the “Lease”) relating to certain real property located at 3901
Guadalupe Street, Austin, Texas, and more particularly described therein (the
“Property”); and

 

WHEREAS, Landlord and Tenant have agreed to modify and amend the Lease in
accordance with the terms, covenants and provisions of this First Amendment;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

 

1.       Definitions. Unless otherwise specified, each capitalized term used in
this First Amendment shall have the same meaning ascribed thereto in the Lease.

 

2.       Modification of Fixed Rent. The second paragraph of Article 1(a) of the
Lease is hereby amended to read in its entirety as follows:

 

“a.     Commencing on the Rent Commencement Date (as defined in Article 5
hereof) and continuing thereafter for the remainder of the Term (as defined in
Article 2(b) hereof), Fixed Rent shall be payable on the first business day of
each and every month in advance and shall be properly apportioned for any period
less than a full calendar month, as follows:

 

Month of   Monthly Fixed   Lease Term   Rent             March 2012 through July
2019   $ 21,000.00             August 2019 through end of the Term   $ 0.00  

 

Notwithstanding anything herein to the contrary: (i) Tenant shall continue to
pay all Operating Expenses (as defined in Article 1(b) hereof) throughout the
Term (including during the period commencing on August 1, 2019) and (ii) within
fifteen (15) days following the closing of any sale of the Property, Tenant will
reimburse Landlord for any and all real estate taxes relating to the Property
that are paid by Landlord at such closing.”

 

 

--------------------------------------------------------------------------------

 

 

3.        Modification of Term; Automatic Termination.

 

3.1.    Article 2(b) of the Lease is hereby amended to read in its entirety as
follows:

 

“The term of this Lease (the ‘Term’) shall commence on the Rent Commencement
Date (as defined in Article 5), and shall continue for fifteen (15) years
thereafter; provided, however, that this Lease shall automatically terminate and
be of no further force and effect, with no penalty to Tenant, concurrently with
the closing of any sale of the Property by Landlord. Notwithstanding the
foregoing, Tenant’s obligation to reimburse Landlord for real estate taxes
pursuant to Article 1(a) hereof shall survive the automatic termination of this
Lease.”

 

3.2.    Article 2(d) of the Lease is hereby deleted in its entirety. In
addition, the words “or the final year of any Extended Lease Term” in Article
13(b) of the Lease and the words “and at the beginning of each Extended Lease
Term, if exercised” in Article 16(d) of the Lease are hereby deleted.

 

4.       Effect. Except as specifically modified in this First Amendment, the
Lease shall remain in full force and effect in accordance with its terms. If any
of the terms and conditions of this First Amendment conflict with the terms of
the Lease, then the terms and conditions of this First Amendment shall govern.

 

5.       Counterparts; Execution. This First Amendment may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same document. Delivery of an executed
signature page of this First Amendment by facsimile transmission or electronic
photocopy (i.e., a “pdf”) will be effective as delivery of a manually executed
counterpart hereof.

 

IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of the
Effective Date.

 

VITAMIN COTTAGE NATURAL   CHALET PROPERTIES, FOOD MARKETS, INC.   AUSTIN, LLC  
                  By: /s/ Zephyr Isely   By: /s/ Kemper Isely   Zephyr Isely,
Co-President     Kemper Isely, Manager

 

2